                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

NOKOMIS GOODWYN MCDUFFIE,

               Plaintiff,

v.                                                                       3:19cv303
                                                              Case No.: _______________

JESSE LYNN FOSTER,

and

HILCO TRANSPORT, INC.

               Defendants.
       SERVE:          Jesse Lynn Foster
                       503 Settlement Loop
                       Stoneville, North Carolina 27048

       SERVE:          Hilco Transport, Inc.
                       c/o J. Gurney Long, Registered Agent
                       7700 Kenmont Road
                       Greensboro, NC 27409


                                          COMPLAINT

       Plaintiff, Nokomis Goodwyn McDuffie, by counsel, for her Complaint seeking judgment

against the Defendants, Jesse Lynn Foster and Hilco Transport, Inc., states as follows:

       1.      Plaintiff, Nokomis Goodwyn McDuffie is an adult individual and, at all times

relevant to this action, is and was a resident and domiciliary of the County of Greensville,

Virginia.

       2.      Jesse Lynn Foster (hereinafter “Defendant Foster”) is an adult individual and,

upon information and belief, at all times relevant to this action, is and was a resident and

domiciliary of the County of Rockingham, North Carolina.

       3.      Hilco Transport, Inc. (hereinafter “Defendant Hilco”) is/was Defendant Foster’s
employer at all times relevant to the subject action. Defendant Hilco is a foreign corporation

that, upon information and belief, is a citizen of North Carolina and with its principal place of

business at 7700 Kenmont Road, Greensboro, North Carolina 27409, doing significant business

in the Commonwealth of Virginia, specifically, its drivers regularly provide transportation

services within the Commonwealth of Virginia.

         4.    Defendant Foster was an employee and agent of Defendant Hilco at all material

times, and Defendant Hilco is liable for the negligent, careless, and reckless conduct of its

employee/agent, Defendant Foster.

         5.    The collision at issue occurred in the County of Greensville, Virginia on January

15, 2019.

         6.    This Court has jurisdiction over the parties pursuant to 28 U.S.C. § 1332(a) and

venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                                              FACTS

         7.    On January 15, 2019, Defendant Foster was an employee and agent of Defendant

Hilco.

         8.    As part of his employment with Defendant Hilco, Defendant Hilco required

Defendant Foster to drive its vehicles to perform Defendant Hilco’s business.

         9.    Defendant Hilco did not provide any formal driver training to employees that

drove for Defendant Hilco as part of their job.

         10.   Defendant Hilco did not provide any informal driver training to employees that

drove for Defendant Hilco as part of their job.

         11.   Defendant Hilco did not provide any driver safety training to employees that

drove for Defendant Hilco as part of their job.




                                                  2
       12.     Defendant Hilco did not have any driver safety policies and procedures in place

that governed the actions of its employees that drove as part of their job responsibilities on

January 15, 2019.

       13.     On January 15, 2019, Defendant Foster was licensed to drive vehicles in the

Commonwealth of Virginia.

       14.     Defendant Foster was familiar with all rules governing the operation of motor

vehicles in the United States, including the rules governing the operation of motor vehicles in the

Commonwealth of Virginia.

       15.     On January 15, 2019, in the late evening, Defendant Foster was operating a 2019

Mack Truck (“the Truck”) owned by Defendant Hilco, VIN Number 1M1AN4GY2KM003616.

Defendant Foster was traveling westbound on Highway 58 in the City of Emporia, approaching

its intersection with Market Drive.

       16.     At that location, Defendant Foster had an unobstructed view of the road and

vehicle(s) ahead of him on Highway 58.

       17.     At that time, Defendant Foster was not paying full attention to the road and

vehicle(s) ahead of him on Highway 58, or to the approaching intersection.

       18.     At the same time and place, the Plaintiff, Nokomis Goodwyn McDuffie, was

operating a vehicle in front of Defendant Foster which was stopped at the red light on Highway

58 at its intersection with Market Drive.

       19.     Defendant Foster failed to slow the Truck for traffic ahead of him on Highway 58;

failed to stop for the red light; and, violently crashed the Truck into the rear of Ms. McDuffie’s

lawfully stopped vehicle.

       20.     On January 15, 2019, Defendant Foster knew that, as a motor vehicle driver, he




                                                 3
was required to pay attention to all traffic patterns on the roadway ahead of him and was required

to obey all traffic signs and devices.

        21.     On January 15, 2019, Defendant Foster knew that, as a motor vehicle driver, he

was required to maintain full control of the Truck.

        22.     On January 15, 2019, Defendant Foster knew that, as a motor vehicle driver, he

was required to drive at a safe speed under traffic, road, and weather conditions.

        23.     On January 15, 2019, Defendant Foster knew that driving a motor vehicle requires

a driver’s full attention at all times.

                                     COUNT I - NEGLIGENCE

        24.     Plaintiff repeats and re-alleges paragraphs 7 through 23 as if fully pleaded herein.

        25.     Defendant Foster’s actions, as described above, were unsafe and negligent.

        26.     Defendant Foster knowingly had duties to drive at a safe speed; to pay complete

attention to all traffic patterns on the roadway ahead of him; to keep the Truck under proper

control while driving; to operate the Truck in a safe manner; and, to obey all traffic signals and

signs on the roadway ahead of him.

        27.     Defendant Foster breached these duties of care on January 15, 2019.

        28.     Defendant Foster was negligent in that he:

                a.    Failed to keep a proper lookout;

                b.    Failed to give full time and attention to the operation of the Truck;

                c.    Failed to maintain the Truck under proper control; and

                d.    Followed too closely in violation of Virginia Code § 46.2-816.

        29.     As a direct and proximate result of Defendants’ negligence, Ms. McDuffie has

been caused to sustain serious and permanent injuries; has suffered inconvenience; has been



                                                  4
prevented from transacting her business; has suffered a loss of wages and is expected to suffer a

loss and/or lessening of earning capacity; has suffered and will continue to suffer great pain of

body and mind; has sustained physical limitations, loss of enjoyment of life, mental anguish and

emotional injury; and, has incurred and will continue to incur in the future hospital, doctor, and

related bills in an effort to be cured of said injuries.

        WHEREFORE, the Plaintiff, Nokomis Goodwyn McDuffie, respectfully prays for

judgment against the Defendants, Jesse Lynn Foster and Hilco Transport Inc., in the sum of TEN

MILLION DOLLARS ($10,000,000.00) and interest from the date of this crash, pursuant to

Virginia Code § 8.01-382, and all other costs this Honorable Court deems fair and just.

        TRIAL BY JURY IS DEMANDED.

                                                           NOKOMIS GOODWYN MCDUFFIE



                                                            By:   /s/ Justin M. Sheldon
                                                                    Of Counsel


Frank H. Hupfl (VSB No. 82972)
Justin M. Sheldon (VSB No. 82632)
Geoff McDonald & Associates, P.C.
3315 West Broad Street
Richmond, Virginia 23230
804.888.8888 Phone
804.359.5426 Facsimile
Email: fhupfl@mcdonaldinjurylaw.com
Email: jsheldon@mcdonaldinjurylaw.com




                                                    5
